Exhibit 10.6
Amendment 3
To the Distributor Agreement between
Avnet Logistics U.S., LP and Aruba Networks Inc.
This is Amendment 3, effective November 30, 2009, to the Distributor Agreement
(the “Agreement”) effective June 15, 2007, between Aruba Networks Inc. (“Aruba”)
and Avnet Logistics U.S., LP.
Due to a reorganization within Avnet to eliminate Avnet Logistics’ role as
Avnet’s purchasing entity, the parties wish to amend the Agreement to remove all
references to Avnet Logistics U.S. LP which is a wholly owned subsidiary of
Avnet, Inc., and replace with Avnet Inc.
All other terms and conditions of Agreement remain the same.
Agreed to by the parties:

              Aruba Networks Inc.   AVNET, INC.
 
           
By:
  /s/ Alexa King   By:   /s/ Phil Wehrli
 
         
Name:
  Alexa King   Name:   Phil Wehrli
 
  (Typed or Printed)       (Typed or Printed)
Title:
  General Counsel   Title   VP, Materials Management
Date:
  December 1, 2009   Date:   11/30/09

          Aruba Networks, Inc.
1344 Crossman Ave.
Sunnyvale, CA 94089

 

